Citation Nr: 0509361	
Decision Date: 03/29/05    Archive Date: 04/07/05

DOCKET NO.  98-16 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert P. Regan


INTRODUCTION

The veteran had honorable active service from November 1973 
to November 1976.  He also served in the Army Reserve, 
including numerous periods of inactive duty training and 
active duty for training (ACDUTRA).  


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This case was previously before the Board in July 2002.  At 
that time the Board undertook additional development of the 
evidence.  Subsequently, the regulation authorizing the Board 
to develop evidence was invalidated.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  In September 2003, the Board again 
remanded the case to the RO.  

As part of the July 2002 development the RO was requested to 
contact the National Personnel Records Center and the 
veteran's former Reserve Unit in order to verify all periods 
of ACDUTRA and inactive duty training from November 1973 
through 1988.  The National Personnel Records Center was only 
able to verify the ACDUTRA dates for 1988.  A review of the 
record does not show that the veteran's former Reserve Unit 
was contacted.  See Stegall v. West, 11 Vet. App. 268 (1998).

In September 2003 the case was remanded to the RO in part for 
a VA examination with regard to the etiology of the asthma.  
The examination was conducted in August 2004.  Following the 
examination the VA physician noted a history of smoking but 
no record of any occupational exposure to airway irritants 
during military service.  The physician felt that given the 
veteran's history of allergic rhinitis with nasal polyps, his 
asthma was attributable to allergies and that there may be no 
relationship to military service.  The Board, after reviewing 
the examination report, finds that the examination was not 
completely responsive to the questions posed in the September 
2003 remand.

Accordingly, the case is remanded for the following:

1.  The RO should request the assistance 
of the veteran's former Army Reserve unit 
in verifying his periods of ACDUTRA from 
1973 through 1987 and all periods of 
inactive duty training.  His unit was 
Headquarters, 692nd Maintenance 
Battalion, 5030 Leroy Johnson drive, New 
Orleans, Louisiana, 70146. 

2.  The RO is requested to forward the 
claims folder to the VA examiner who 
conducted the VA examination in August 
2004 for an addendum (if unavailable to 
another VA pulmonary specialist).  The 
examiner should be requested to again 
review the claims folder and to render an 
opinion as to when the veteran's current 
asthma was initially clinically 
manifested?  If the asthma did not 
originate during his period of active 
duty, November 1973 to November 1976, or 
during one of his annual two weeks of 
ACDUTRA, the examiner should render an 
opinion as to whether it is as likely as 
not that the asthma underwent a chronic 
increase in severity beyond natural 
progression during active duty or 
ACDUTRA.  A complete rationale for any 
opinion expressed should be included in 
the addendum.

2.  Thereafter, the RO should re-
adjudicate the veteran's claim. If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case and an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




